DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10, 12, and 16 of U.S. Patent No. 10,368,208, as further detailed in the table provided below.
Instant Application
U.S. Patent No. 10,368,208
Claim 21. A non-transitory computer readable storage medium storing executable program instructions which when executed by a computer system having a display cause the computer system to: 

display a messaging user interface on the display, the messaging user interface including a conversation transcript of a messaging session between a user of the computer system and at least one other user, including a first other user, wherein the conversation transcript includes a plurality of messages and is displayed in a conversation transcript region of the messaging user interface; and 

the plurality of messages in the conversation transcript includes one or more received messages, received from the first other user, and sent messages, sent to at least the first other user; and 

wherein the displaying includes: displaying, in the conversation transcript region of the messaging user interface, the one or more received messages in a received message layer having a first Z depth; and 

displaying, in the conversation transcript region of the messaging user interface, the sent messages in a sent message layer having a second Z depth different from the first Z depth; and 

displaying, in the conversation transcript region of the messaging user interface, animated content in a third layer having a third Z depth different from the first Z depth and second Z depth.
Claim 1. A non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method comprising:

receiving, by a first messaging app, a message from a second messaging app, the first messaging app and the second messaging app configured to communicate text messages through one or more messaging servers;

receiving, by the first messaging app, a first layer identifier associated with the message, the first layer identifier specifying, for a first layer, a Z depth of the first layer relative to at least one of one or more message bubbles in a sent message layer and one or more message bubbles in a received message layer in a message transcript;

receiving or generating, by the first messaging app, content for display in the first layer; and


displaying the sent message layer and a received message layer and the content in the first layer,
wherein the first layer is displayed at the Z depth relative to at least one of the one or more message bubbles in the sent message layer and the one or more message bubbles in the received message layer, and


wherein the sent message layer and the received message layer have different Z depths.
Claim 22
Claim 2
Claim 23
Claim 2
Claim 24
Claim 3
Claim 25
Claim 4
Claim 26
Claim 5
Claim 27
Claim 6
Claim 28
Claim 8
Claim 29
Claim 9
Claim 30
Claim 9
Claim 31
Claim 10
Claim 32. A method, performed by a computer system having a display, comprising: 

displaying a messaging user interface on the display, the messaging user interface including a conversation transcript of a messaging session between a user of the computer system and at least one other user, including a first other user, wherein the conversation transcript includes a plurality of messages and is displayed in a conversation transcript region of the messaging user interface; and 

the plurality of messages in the conversation transcript includes one or more received messages, received from the first other user, and sent messages, sent to at least the first other user; and 

wherein the displaying includes: displaying, in the conversation transcript region of the messaging user interface, the one or more received messages in a received message layer having a first Z depth; and 

displaying, in the conversation transcript region of the messaging user interface, the sent messages in a sent message layer having a second Z depth different from the first Z depth; and 

displaying, in the conversation transcript region of the messaging user interface, animated content in a third layer having a third Z depth different from the first Z depth and second Z depth.
Claim 12. A device comprising: at least one processor; and a memory including instructions that, when executed by the at least one processor, cause the at least one processor to:

receive, by a first messaging app, text entered by a user;

detect the text includes a set of one or more predetermined words associated with a first layer identifier; and

send, by the first messaging app, the text and the first layer identifier to a second messaging app in response to a send command after detecting the text,

wherein the first messaging app and the second messaging app are configured to communicate text messages through one or more messaging servers,

wherein the first layer identifier specifies, for a first layer, a Z depth of the first layer relative to at least one of one or more message bubbles in a sent message layer and one or more message bubbles in a received message layer, and

wherein the sent message layer and the received message layer have different Z depths.
Claim 33. A computer system, comprising: a display; one or more processors; memory; and executable program instructions stored, in the memory, for: 

displaying a messaging user interface on the display, the messaging user interface including a conversation transcript of a messaging session between a user of the computer system and at least one other user, including a first other user, wherein the conversation transcript includes a plurality of messages and is displayed in a conversation transcript region of the messaging user interface; and 

the plurality of messages in the conversation transcript includes one or more received messages, received from the first other user, and sent messages, sent to at least the first other user; and 

wherein the displaying includes: displaying, in the conversation transcript region of the messaging user interface, the one or more received messages in a received message layer having a first Z depth; and 

displaying, in the conversation transcript region of the messaging user interface, the sent messages in a sent message layer having a second Z depth different from the first Z depth; and 

displaying, in the conversation transcript region of the messaging user interface, animated content in a third layer having a third Z depth different from the first Z depth and second Z depth.
Claim 16. A machine implemented method comprising:

receiving, by a first messaging app, a message from a second messaging app, the first messaging app and the second messaging app configured to communicate text messages through one or more messaging servers;

receiving, by the first messaging app, a first layer identifier associated with the message, the first layer identifier specifying, for a first layer, a Z depth of the first layer relative to at least one of one or more message bubbles in a sent message layer and one or more message bubbles in a received message layer in a message transcript;

receiving or generating, by the first messaging app, content for display in the first layer; and
displaying the sent message layer and a received message layer and the content in the first layer,

wherein the first layer is displayed at the Z depth relative to at least one of the one or more message bubbles in the sent message layer and the one or more message bubbles in the received message layer, and

wherein the sent message layer and the received message layer have different Z depths.


Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent claims include all the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).

Claims 21 and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 8, and 15  of U.S. Patent No. 11,159,922, as further detailed in the table provided below.
Instant Application
U.S. Patent No. 11,159,922
Claim 21. A non-transitory computer readable storage medium storing executable program instructions which when executed by a computer system having a display cause the computer system to: 

display a messaging user interface on the display, the messaging user interface including a conversation transcript of a messaging session between a user of the computer system and at least one other user, including a first other user, wherein the conversation transcript includes a plurality of messages and is displayed in a conversation transcript region of the messaging user interface; and 

the plurality of messages in the conversation transcript includes one or more received messages, received from the first other user, and sent messages, sent to at least the first other user; and 

wherein the displaying includes: displaying, in the conversation transcript region of the messaging user interface, the one or more received messages in a received message layer having a first Z depth; and 

displaying, in the conversation transcript region of the messaging user interface, the sent messages in a sent message layer having a second Z depth different from the first Z depth; and 

displaying, in the conversation transcript region of the messaging user interface, animated content in a third layer having a third Z depth different from the first Z depth and second Z depth.
Claim 1. A method, comprising:

receiving, by a first messaging application, a message from a second messaging application, the message comprising text content;

determining, by the first messaging application, a predefined animation to display with the message based on the text content;

displaying the text content within a message bubble of the first messaging application; and

displaying the predefined animation at least partly outside of the message bubble, wherein at least a portion of the predefined animation is displayed concurrently with the display of the text content within the message bubble, 

wherein the message bubble is displayed in a first layer, and the predefined animation is displayed in at least a second layer and a third layer, the first layer being between the second layer and the third layer.
Claim 32. A method, performed by a computer system having a display, comprising: 

displaying a messaging user interface on the display, the messaging user interface including a conversation transcript of a messaging session between a user of the computer system and at least one other user, including a first other user, wherein the conversation transcript includes a plurality of messages and is displayed in a conversation transcript region of the messaging user interface; and 

the plurality of messages in the conversation transcript includes one or more received messages, received from the first other user, and sent messages, sent to at least the first other user; and 

wherein the displaying includes: displaying, in the conversation transcript region of the messaging user interface, the one or more received messages in a received message layer having a first Z depth; and 

displaying, in the conversation transcript region of the messaging user interface, the sent messages in a sent message layer having a second Z depth different from the first Z depth; and 

displaying, in the conversation transcript region of the messaging user interface, animated content in a third layer having a third Z depth different from the first Z depth and second Z depth.
Claim 8. A device, comprising: at least one processor; and a memory including instructions that, when executed by the at least one processor, cause the at least one processor to:

receive, by a first messaging application running on the device, a message from a second messaging application running on another device, the first messaging application and the second messaging application configured to communicate electronic messages through one or more messaging servers, the message comprising text content;

determine, by the first messaging application, a predefined animation to display with the message based on the text content;

display the text content within a message bubble of the first messaging application; and

display the predefined animation separate from the message bubble, wherein at least a portion of the predefined animation is displayed concurrently with the display of the text content within the message bubble, 

wherein the message bubble is displayed in a first layer, and the predefined animation is displayed in at least a second layer and a third layer, the first layer being between the second layer and the third layer.
Claim 33. A computer system, comprising: a display; one or more processors; memory; and executable program instructions stored, in the memory, for: 

displaying a messaging user interface on the display, the messaging user interface including a conversation transcript of a messaging session between a user of the computer system and at least one other user, including a first other user, wherein the conversation transcript includes a plurality of messages and is displayed in a conversation transcript region of the messaging user interface; and 

the plurality of messages in the conversation transcript includes one or more received messages, received from the first other user, and sent messages, sent to at least the first other user; and 

wherein the displaying includes: displaying, in the conversation transcript region of the messaging user interface, the one or more received messages in a received message layer having a first Z depth; and 

displaying, in the conversation transcript region of the messaging user interface, the sent messages in a sent message layer having a second Z depth different from the first Z depth; and 

displaying, in the conversation transcript region of the messaging user interface, animated content in a third layer having a third Z depth different from the first Z depth and second Z depth.
Claim 15. A computer program product comprising code stored in a non-transitory computer-readable storage medium, the code comprising:

code to receive, by a first messaging application, a message from a second messaging application, the first messaging application and the second messaging application configured to communicate electronic messages through one or more messaging servers, the message comprising text content;

code to determine, by the first messaging application, a predefined animation to display with the message based on the text content; and

code to display the text content within a message bubble of the first messaging application; and

code to display the predefined animation at least partly outside of the message bubble, wherein at least a portion of the predefined animation is displayed concurrently with the display of the text content within the message bubble, 

wherein the message bubble is displayed in a first layer, and the predefined animation is displayed in at least a second layer and a third layer, the first layer being between the second layer and the third layer.


Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent claims include all the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641